                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF HAWAII


MARIO COOPER,                               CIVIL NO. 18-00284 JAO-RT
       Plaintiff,
                                            ORDER DENYING PLAINTIFF’S
                                            MOTION FOR RECONSIDERATION
       vs.
STATE OF HAWAII DEPARTMENT
OF TAXATION, et al.,

       Defendants.



 ORDER DENYING PLAINTIFF’S MOTION FOR RECONSIDERATION

      On November 18, 2019, the Court issued an Order Overruling Plaintiff’s

Objections and Adopting the Magistrate Judge’s Findings and Recommendations

to Enforce Settlement (“Order”). ECF No. 130. Plaintiff Mario Cooper

(“Plaintiff”) now asks the Court to vacate its Order. ECF No. 131. This matter

shall be decided without a hearing pursuant to Rule 7.1(d) of the Local Rules of

Practice for the U.S. District Court for the District of Hawaii (“Local Rules”). For

the reasons articulated below, the Motion is DENIED.

                                   DISCUSSION

      Plaintiff argues that (1) because the settlement of his Fair Labor Standards

Act (“FLSA”) claim was not a fair and reasonable resolution of a bona fide
dispute, enforcement of the settlement contravened FLSA principles; (2) the

Motion deserves special consideration because it involves substantial labor rights;

and (3) the Findings and Recommendations (“F&R”) did not contain language

about the objection period and waiver. None of these arguments provide a basis

for reconsideration.

      Local Rule 60.1 governs motions for reconsideration, which are disfavored.

Plaintiff relies on Federal Rule of Civil Procedure (“FRCP”) 59(e) for the relief

sought, but FRCP 59(e) governs motions to alter or amend a judgment. See Fed.

R. Civ. P. 59(e). Judgment has not entered here. FRCP 60(b) provides relief from

final judgments, orders, or proceedings on the following grounds:

      (1) mistake, inadvertence, surprise, or excusable neglect;

      (2) newly discovered evidence that, with reasonable diligence, could
          not have been discovered in time to move for a new trial under
          Rule 59(b);

      (3) fraud (whether previously called intrinsic or extrinsic),
          misrepresentation, or misconduct by an opposing party;

      (4) the judgment is void;

      (5) the judgment has been satisfied, released, or discharged; it is based
          on an earlier judgment that has been reversed or vacated; or
          applying it prospectively is no longer equitable; or

      (6) any other reason that justifies relief.

Fed. R. Civ. P. 60(b). Rule 60 reconsideration is generally appropriate in three

instances: (1) when there has been an intervening change of controlling law; (2)
                                           2
new evidence has come to light; or (3) when necessary to correct a clear error or

prevent manifest injustice. See Sch. Dist. No. 1J v. ACandS, Inc., 5 F.3d 1255,

1262 (9th Cir. 1993); Sierra Club, Haw. Chapter v. City & Cty. of Honolulu, 486

F. Supp. 2d 1185, 1188 (D. Haw. 2007) (“The Ninth Circuit has recognized that

Rule 60(b) may be used to reconsider legal issues and to reconsider the court’s

own mistake or inadvertence.”).

      The Ninth Circuit requires that a successful motion for reconsideration

accomplish two goals. “First, a motion for reconsideration must demonstrate some

reason why the Court should reconsider its prior decision. Second, the motion

must set forth facts or law of a ‘strongly convincing’ nature to induce the court to

reverse its prior decision.” Jacob v. United States, 128 F. Supp. 2d 638, 641 (D.

Haw. 2000) (citing Decker Coal Co. v. Hartman, 706 F. Supp. 745, 750 (D. Mont.

1988)) (citation omitted). Mere disagreement with a court’s analysis in a previous

order is not a sufficient basis for reconsideration. See White v. Sabatino, 424 F.

Supp. 2d 1271, 1274 (D. Haw. 2006) (citing Leong v. Hilton Hotels Corp., 689 F.

Supp. 1572 (D. Haw. 1988)); Haw. Stevedores, Inc. v. HT & T Co., 363 F. Supp.

2d 1253, 1269 (D. Haw. 2005). “Whether or not to grant reconsideration is

committed to the sound discretion of the court.” Navajo Nation v. Confederated

Tribes and Bands of the Yakama Indian Nation, 331 F.3d 1041, 1046 (9th Cir.




                                          3
2003) (citing Kona Enters., Inc. v. Estate of Bishop, 229 F.3d 877, 890 (9th Cir.

2000)).

      Here, Plaintiff has not demonstrated that he is entitled to reconsideration, nor

has he set forth facts or law of strongly convincing nature to compel reversal of the

Order. Local Rule 60.1 prohibits parties from “repeat[ing] arguments already

made, unless necessary to present one or more of the permissible grounds for the

reconsideration request.” Local Rule 60.1. The Motion consists of the same

arguments already considered and rejected by this Court and the Magistrate Judge.

See Maraziti v. Thorpe, 52 F.3d 252, 255 (9th Cir. 1995) (holding that a Rule 60(b)

motion was properly denied because the plaintiff merely reiterated the arguments

he already presented). Plaintiff clearly disagrees with the Order and the F&R, but

that cannot serve as a basis for reconsideration. Plaintiff did not even raise certain

of the present arguments in his Objections to the F&R. See Figy v. Amy’s Kitchen,

Inc, No. C 13-03816-SI, 2014 WL 3362178, at *3 (N.D. Cal. July 7, 2014) (stating

that a “Rule 60(b) motion cannot be used to present new arguments that could have

been raised prior to the entry of judgment”).

      With Magistrate Judge Trader’s assistance, the parties entered into a valid

and binding settlement. Plaintiff’s change of heart does not entitle him to a

different outcome. Accordingly, the Court DENIES the Motion.




                                          4
       The Court will not entertain any further motions from Plaintiff concerning

the enforceability of the settlement. The parties are ordered to submit the

stipulation to dismiss by December 9, 2019. If they fail to do so, the Court will

enter an order of dismissal.

                                      CONCLUSION

       Based on the foregoing, the Court HEREBY DENIES Plaintiff’s Motion for

Reconsideration.

       IT IS SO ORDERED.

       DATED:        Honolulu, Hawai‘i, December 3, 2019.




CIVIL NO. 18-00284 JAO-RT; Cooper v. State of Hawaii Dep’t of Taxation, et al.; ORDER DENYING
PLAINTIFF’S MOTION FOR RECONSIDERATION



                                              5
